Title: From James Madison to Richard Peters, 28 November 1824
From: Madison, James
To: Peters, Richard


        
          Dear Sir
          Montpellier Novr. 28. 1824
        
        I return my thanks for the copy of the Agricultural Almanack, obligingly sent me. You do not fail, I see, to dispense thro’ that medium, rays of instruction on a favorite subject. I hope your good constitution, good health, & good habits, may have their full effect, in keeping you above the Horizon, for that and other enlightening services. I should have acknowledged your favor some what sooner, but for the attentions due to our excellent friend La Fayette, who gave this quarter, & myself particularly an opportunity of shewing that we are behind none of our fellow Citizens in doing homage to his great worth public & private. With affectionate esteem
        
          James Madison
        
      